--------------------------------------------------------------------------------

EXHIBIT 10.4

Confidential Execution Version







STOCKHOLDERS AGREEMENT






among






LAREDO OIL, INC., a Delaware corporation






ALLEGHANY CAPITAL CORPORATION, a Delaware corporation






and






STRANDED OIL RESOURCES CORPORATION, a Delaware corporation






___________________________


Dated as of June 14, 2011
___________________________


 


 

 
la-1124519
 
1

--------------------------------------------------------------------------------

 
Confidential

STOCKHOLDERS AGREEMENT
 
THIS STOCKHOLDERS AGREEMENT (this “Agreement”) is dated as of June 14, 2011, and
is among LAREDO OIL, INC., a Delaware corporation (the “Laredo”), ALLEGHANY
CAPITAL CORPORATION, a Delaware corporation (“Alleghany”), and STRANDED OIL
RESOURCES CORPORATION, a Delaware corporation (the “Company”).
 
RECITALS
 
WHEREAS, concurrently herewith, the Company and Laredo are entering into a
certain License Agreement dated of even date herewith (“Laredo License”)
pursuant to which the Company will obtain from Laredo an exclusive license to
use and exploit the Laredo Intellectual Property (as defined therein) under the
terms and conditions set forth in such Laredo License;
 
WHEREAS, concurrently herewith, Laredo and Mark See, an individual (“MS”), are
entering into a certain License Agreement of even date herewith pursuant to
which MS grants to Laredo an exclusive license to use the “Licensed Intellectual
Property” defined therein solely for the purpose of including such “Licensed
Intellectual Property” in the Licensed Intellectual Property which is the
subject of the license granted to the Company hereunder.  MS is the President,
Chief Executive Officer and Director of Laredo and owns and controls a majority
of the issued and outstanding capital stock of Laredo;
 
WHEREAS, concurrently herewith Laredo and the Company are entering into a
certain Management Services Agreement of even date herewith (“Management
Services Agreement”);
 
WHEREAS, concurrently herewith, Laredo and the Company are executing and
delivering a certain Additional Interests Grant Agreement of even date herewith;
 
WHEREAS, concurrently herewith, the Company and Alleghany are executing and
delivering a certain Funding Agreement of even date herewith; and
 
WHEREAS, the parties agree that this Agreement shall not become effective unless
and until the Royalty (as defined in the Laredo License) is converted into
shares of the Company’s common stock (the “Common Stock”) in accordance with
Section 3.4 of the Laredo License and, upon effectiveness, this Agreement shall
govern Laredo’s rights and obligations with respect to the registration and
transfer of its shares of Common Stock and certain other matters among the
parties as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:
 
AGREEMENT
 
1.           Defined Terms.
 
“Affiliate” means as of the date of determination any Person that, directly or
indirectly, through one or more intermediaries, is (and for so long as it is)
controlled by, controls or is under
common control with Laredo, Alleghany or the Company, as the case may be.  The
term “control” (including the terms controlling, controlled by and under common
control with) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a person, whether
through the ownership of voting securities, by contract, or otherwise.
 

 
la-1124519
 
2

--------------------------------------------------------------------------------

 
Confidential

 
“Agreement” has the meaning set forth in the preamble.
 
“Alleghany” has the meaning set forth in the preamble.
 
“assign” and “assignment” have the meaning set forth in Section 7.5.
 
“Common Stock” shall have the meaning set forth in the sixth recital.
 
“Company” has the meaning set forth in the preamble.
 
“Company Securities” means any shares of capital stock of the Company.
 
“Co-Sale Pro Rata Share” shall mean the ratio that (i) the sum of the number of
shares of Common Stock then held by Laredo bears to (ii) the sum of the total
number of shares of Common Stock then held by Laredo and Alleghany.
 
“Damages” means any loss, damage, claim or liability (joint or several) to which
a party hereto may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, claim or liability (or
any action in respect thereof) arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Company, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the
indemnifying party (or any of its agents or Affiliates) of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act, or any state securities
law.
 
“Effective Date” has the meaning set forth in Section 6.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan; (ii) a registration relating to an SEC
Rule 145 transaction; (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities; or (iv)
a registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered.
 
“Force Majeure Event(s)” has the meaning set forth in Section 7.4.
 

 
la-1124519
 
3

--------------------------------------------------------------------------------

 
Confidential

“Form S-1” means such form under the Securities Act as in effect on the date
hereof or any successor registration form under the Securities Act subsequently
adopted by the SEC.
 
“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.
 
“IPO” means the Company’s first underwritten public offering of its Common Stock
under the Securities Act.
 
“Laredo” has the meaning set forth in the preamble.
 
“Laredo License” has the meaning set forth in the first recital.
 
“MS” has the meaning set forth in the second recital.
 
“Management Services Agreement” has the meaning set forth in the third recital.
 
“Notice” has the meaning set forth in Section 3.2(a).
 
“Person” or “person” means any individual, sole proprietorship, corporation,
limited liability company, general partnership, limited partnership, limited
liability partnership, trust, association, fund, firm or other entity.
 
“Proposed Sale” has the meaning set forth in Section 4.2.
 
“Registrable Securities” means the Common Stock issued to Laredo pursuant to
Section 3.4 of the Laredo License.
 
“Restated Certificate” means the Certificate of Incorporation of the Company, as
amended from time to time.
 
“Royalty” shall have the meaning set forth in the Laredo License
 
“Sale of the Company” with respect to the Company means any of the following
transactions:
 
 
(a)
a merger or consolidation involving Company where the surviving entity is not
the Company; or

 
 
(b)
a merger or consolidation involving the Company where the Company is the
surviving entity and immediately following the consummation of such merger or
consolidation more than fifty percent (50%) of the Company’s issued and
outstanding capital stock (determined on an as-converted basis) is owned,
directly or indirectly, by a Person who or which was not an Affiliate of the
Company immediately prior to such merger or consolidation; or

 

 
la-1124519
 
4

--------------------------------------------------------------------------------

 
Confidential

 
(c)
the sale, lease, transfer or other disposition of all or substantially all of
the assets of the Company to a Person who or which is not an Affiliate of the
Company, in one transaction or a series of transactions; or

 
 
(d)
a Stock Sale.

 
“SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.
 
“SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Selling Expenses” means all underwriting discounts, selling commissions, and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for Laredo, except for the fees and disbursements
of Laredo’s counsel borne and paid by the Company as provided in Section 2.5.
 
“Stock Sale” means the acquisition, directly or indirectly, in one transaction
or a series of transactions, by a Person who or which is not an Affiliate of the
Company, of more than fifty percent (50%) of the Company’s issued and
outstanding capital stock (determined on an as-converted basis).
 
“Stockholder Representative” has the meaning set forth in Section 4.1(f).
 
Unless otherwise defined in this Agreement, all capitalized terms used in this
Agreement shall have the meanings specified in the Laredo License.
 
2.           Registration Rights.  The Company covenants and agrees as follows:
 
2.1           Registration.
 
(a)           Demand Registration.
 
(i)           If at any time after one hundred eighty (180) days after the
effective date of the registration statement for the IPO, the Company receives a
request from Laredo that the Company file a Form S-1 registration statement or
Form S-3 registration statement (if the Company is eligible to use such
registration statement) with respect to at least forty percent (40%) of the
Registrable Securities then outstanding, then the Company shall as soon as
practicable, and in any event within sixty (60) days after the date such request
is given by Laredo, file a Form S-1 registration statement under the Securities
Act covering all Registrable Securities that Laredo requested to be registered;
provided that, the Company shall not be obligated to effect more than one such
demand registration pursuant to this Section 2.1(a).
 
(ii)           Notwithstanding the foregoing obligations, if the Company
furnishes to Laredo a certificate signed by the Company’s board of directors
stating that in the good faith judgment of the Company’s board of directors it
would be materially detrimental to the Company and its stockholders for a
registration statement pursuant to Section 2.1(a)(i) to either become effective
or remain effective for as long as such registration statement otherwise would
be required to remain effective, because such action would (i) materially
interfere with a significant acquisition, corporate reorganization, or other
similar transaction involving the Company; (ii) require premature disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential; or (iii) render the Company unable to comply with
requirements under the Securities Act or Exchange Act then the Company shall
have the right to defer taking action with respect to such filing for a period
of not more than one hundred twenty (120) days after Laredo’s request is given;
provided, however, that the Company may not invoke this right more than twice in
any twelve (12) month period.
 

 
la-1124519
 
5

--------------------------------------------------------------------------------

 
Confidential

 
(b)           Company Registration.  If the Company proposes to register
(including, for this purpose, a registration effected by the Company for
stockholders other than Laredo) any of its Common Stock under the Securities Act
in connection with the public offering of such securities solely for cash (other
than in an Excluded Registration), the Company shall, at such time, promptly
give Laredo notice of such registration.  Upon the request of Laredo given
within twenty (20) days after such notice is given by the Company, the Company
shall, subject to the provisions of Section 2.3, cause to be registered all of
the Registrable Securities that Laredo has requested to be included in such
registration.  The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 2.1 before the effective date of
such registration, whether or not Laredo has elected to include Registrable
Securities in such registration.  The expenses (other than Selling Expenses) of
such withdrawn registration shall be borne by the Company in accordance with
Section 2.5.
 
2.2           Underwriting Requirements.
 
(a)           If, pursuant to Section 2.1(a), Laredo intends to distribute the
Registrable Securities covered by its request by means of an underwriting, it
shall so advise the Company as a part of its request made pursuant to Section
2.1(a).  The underwriter(s) will be selected by the Company.  Laredo shall
(together with the Company as provided in Section 2.3(e) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting.
 
(b)           In connection with any offering involving an underwriting of
Common Stock pursuant to Section 2.1, the Company shall not be required to
include any Registrable Securities in such underwriting unless Laredo accepts
the terms of the underwriting as agreed upon between the Company and its
underwriters, and then only in such quantity as the underwriters in their sole
discretion determine will not jeopardize the success of the offering by the
Company.  If the total number of securities, including Registrable Securities,
requested by stockholders to be included in such offering exceeds the number of
securities to be sold (other than by the Company) that the underwriters in their
reasonable discretion determine is compatible with the success of the offering,
then the Company shall be required to include in the offering only that number
of such securities, including Registrable Securities, which the underwriters and
the Company in their sole discretion determine will not jeopardize the success
of the offering.
 
2.3           Obligations of the Company.  In connection with the registration
of any Registrable Securities pursuant to this Section 2, the Company shall, as
expeditiously as reasonably possible, but subject to its right to termination or
withdraw a registration under Section 2.1:
 

 
la-1124519
 
6

--------------------------------------------------------------------------------

 
Confidential

(a)           prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become effective and, upon
Laredo’s request, keep such registration statement effective for a period of up
to one hundred twenty (120) days or, if earlier, until the distribution
contemplated in the registration statement has been completed; provided,
however, that such one hundred twenty (120) day period shall be extended for a
period of time equal to the period Laredo refrains, at the request of an
underwriter of Common Stock (or other securities) of the Company, from selling
any Registrable Shares included in such registration;
 
(b)           prepare and file with the SEC such amendments and supplements to
such registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;
 
(c)           furnish to Laredo such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as Laredo may reasonably request in order to facilitate its
disposition of its Registrable Securities;
 
(d)           use its commercially reasonable efforts to register and qualify
the securities covered by such registration statement under such other
securities or blue-sky laws of such jurisdictions as shall be reasonably
requested by Laredo; provided that the Company shall not be required to qualify
to do business or to file a general consent to service of process in any such
states or jurisdictions, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act;
 
(e)           in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the underwriter(s) of such offering;
 
(f)           use its commercially reasonable efforts to cause all such
Registrable Securities covered by such registration statement to be listed on a
national securities exchange or trading system and each securities exchange and
trading system (if any) on which similar securities issued by the Company are
then listed;
 
(g)           provide a transfer agent and registrar for all Registrable
Securities registered pursuant to this Agreement and provide a CUSIP number for
all such Registrable Securities, in each case not later than the effective date
of such registration;
 
(h)           promptly make available for inspection by Laredo, any managing
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter(s) or selected by Laredo, all financial and other records, pertinent
corporate documents, and properties of the Company, and cause the Company’s
officers, directors, employees, and independent accountants to supply all
information reasonably requested by Laredo or any such underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;
 

 
la-1124519
 
7

--------------------------------------------------------------------------------

 
Confidential

(i)           notify Laredo, promptly after the Company receives notice thereof,
of the time when such registration statement has been declared effective or a
supplement to any prospectus forming a part of such registration statement has
been filed; and
 
(j)           after such registration statement becomes effective, notify Laredo
of any request by the SEC that the Company amend or supplement such registration
statement or prospectus.
 
2.4           Furnish Information.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 2 with
respect to the Registrable Securities that Laredo shall furnish to the Company
such information regarding itself, the Registrable Securities held by it, and
the intended method of disposition of such securities as is reasonably required
to effect the registration of the Registrable Securities.
 
2.5           Expenses of Registration.  All expenses (other than Selling
Expenses) incurred in connection with registrations, filings, or qualifications
pursuant to Section 2, including all registration, filing, and qualification
fees; printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements, not to exceed $50,000, of
one counsel for Laredo, shall be borne and paid by the Company.  All Selling
Expenses relating to Registrable Securities registered pursuant to this Section
2 shall be borne and paid by Laredo pro rata on the basis of the number of
Registrable Securities registered on its behalf.
 
2.6           Delay of Registration.  Notwithstanding any other provision herein
to the contrary, Laredo shall not have any right to obtain or seek an injunction
restraining or otherwise delaying any registration pursuant to this Agreement as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 2.
 
2.7           Indemnification.  If any Registrable Securities are included in a
registration statement under this Section 2:
 
(a)           To the extent permitted by law, the Company will indemnify and
hold harmless Laredo, and the partners, members, officers, directors, and
stockholders of Laredo; legal counsel and accountants for Laredo; any
underwriter (as defined in the Securities Act) for Laredo; and each Person, if
any, who controls Laredo or underwriter within the meaning of the Securities Act
or the Exchange Act, against any Damages, and the Company will pay to Laredo or
any such, underwriter, controlling Person, or other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 2.7(a) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Company, which consent shall not be unreasonably
withheld, nor shall the Company be liable for any Damages to the extent that
they arise out of or are based upon actions or omissions made in reliance upon
and in conformity with written information furnished by or on behalf of Laredo
or any such, underwriter, controlling Person, or other aforementioned Person
expressly for use in connection with such registration.
 

 
la-1124519
 
8

--------------------------------------------------------------------------------

 
Confidential

(b)           To the extent permitted by law, Laredo will indemnify and hold
harmless the Company, and each of its directors, each of its officers who has
signed the registration statement, each Person (if any), who controls the
Company within the meaning of the Securities Act, legal counsel and accountants
for the Company, any underwriter (as defined in the Securities Act), and any
controlling Person of any such underwriter, against any Damages, in each case
only to the extent that such Damages arise out of or are based upon actions or
omissions made in reliance upon and in conformity with written information
furnished by or on behalf of Laredo expressly for use in connection with such
registration; and Laredo will pay to the Company and each other aforementioned
Person any legal or other expenses reasonably incurred thereby in connection
with investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 2.7(b) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of Laredo, which consent shall not be unreasonably withheld;
and provided further that in no event shall the aggregate amounts payable by
Laredo by way of indemnity or contribution under Sections 2.7(b) and 2.7(d)
exceed the proceeds from the offering received by Laredo (net of any Selling
Expenses paid by such Holder), except in the case of fraud or willful misconduct
by Laredo.
 
(c)           Promptly after receipt by an indemnified party under this Section
2.7 of notice of the commencement of any action (including any governmental
action) for which a party may be entitled to indemnification hereunder, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 2.7, give the indemnifying party notice of
the commencement thereof.  The indemnifying party shall have the right to
participate in such action and to assume the defense thereof with counsel
mutually satisfactory to the parties; provided, however, that an indemnified
party.  The failure to give notice to the indemnifying party within a reasonable
time of the commencement of any such action shall relieve such indemnifying
party of any liability to the indemnified party under this Section 2.7, to the
extent that such failure materially prejudices the indemnifying party’s ability
to defend such action.  The failure to give notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 2.7.
 
(d)           To provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any party otherwise
entitled to indemnification hereunder makes a claim for indemnification pursuant
to this Section 2.7 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case, notwithstanding the fact that
this Section 2.7 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any party hereto for
which indemnification is provided under this Section 2.7, then, and in each such
case, such party will contribute to the aggregate losses, claims, damages,
liabilities, or expenses to which they may be subject (after contribution from
others) in such proportion as is appropriate to reflect the relative fault of
each of the indemnifying party and the indemnified party in connection with the
statements, omissions, or other actions that resulted in such loss, claim,
damage, liability, or expense, as well as to reflect any other relevant
equitable considerations.  The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact, or the
omission or alleged omission of a material fact, relates to information supplied
by the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission; provided, however, that, in any such case, (x)
Laredo will not be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by Laredo
pursuant to such registration statement, and (y) no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation; and provided further that in no event shall
Laredo’s liability pursuant to this Section 2.7(d), when combined with the
amounts paid or payable by Laredo pursuant to Section 2.7(b), exceed the
proceeds from the offering received by Laredo (net of any Selling Expenses paid
by Laredo), except in the case of willful misconduct or fraud by Laredo.
 

 
la-1124519
 
9

--------------------------------------------------------------------------------

 
Confidential

 
(e)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with the underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.
 
(f)           Unless otherwise superseded by an underwriting agreement entered
into in connection with the underwritten public offering, the obligations of the
Company and Laredo under this Section 2.7 shall survive the completion of any
offering of Registrable Securities in a registration under this Section 2, and
otherwise shall survive the termination of this Agreement.
 
2.8           Reports Under Exchange Act.  With a view to making available to
Laredo the benefits of SEC Rule 144 and any other rule or regulation of the SEC
that may at any time permit Laredo to sell securities of the Company to the
public without registration, the Company shall:
 
(a)           make and keep available adequate current public information, as
those terms are understood and defined in SEC Rule 144, at all times after the
effective date of the registration statement filed by the Company for the IPO;
 
(b)           use commercially reasonable efforts to file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time after the Company has become
subject to such reporting requirements); and
 
(c)           furnish to Laredo, so long as Laredo owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144 (at any time after ninety (90) days after the effective date of the
registration statement filed by the Company for the IPO), the Securities Act,
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements); and (ii) such other information as may be reasonably
requested in availing Laredo of any rule or regulation of the SEC that permits
the selling of any such securities without registration (at any time after the
Company has become subject to the reporting requirements under the Exchange
Act).
 

 
la-1124519
 
10

--------------------------------------------------------------------------------

 
Confidential

2.9           “Market Stand-off” Agreement.  Laredo hereby agrees that it will
not, without the prior written consent of the managing underwriter, during the
period commencing on the date of the final prospectus relating to the
registration by the Company for its own behalf of shares of its Common Stock or
any other equity securities under the Securities Act on a registration statement
on Form S-1, and ending on the date specified by the Company and the managing
underwriter (such period not to exceed one hundred eighty (180) days in the case
of an IPO, or such other period as may be requested by the Company or an
underwriter to accommodate regulatory restrictions on (1) the publication or
other distribution of research reports and (2) analyst recommendations and
opinions, including, but not limited to, the restrictions contained in FINRA
Rule 2711(f)(4) or NYSE Rule 472(f)(4), or any successor provisions or
amendments thereto), (i) lend; offer; pledge; sell; contract to sell; sell any
option or contract to purchase; purchase any option or contract to sell; grant
any option, right, or warrant to purchase; or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable (directly or indirectly) for Common Stock
(whether such shares or any such securities are then owned by Laredo or are
thereafter acquired) or (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of such securities, whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of Common Stock or other
securities, in cash, or otherwise.  The foregoing provisions of this Section
2.9 shall not apply (A) to the sale by Laredo of any shares to an underwriter
pursuant to an underwriting agreement or (B) unless all other principal
stockholders of the Company are bound by substantially similar provisions.  The
underwriters in connection with such registration are intended third-party
beneficiaries of this Section 2.9 and shall have the right, power, and authority
to enforce the provisions hereof as though they were a party hereto.  Laredo
further agrees to execute such agreements as may be reasonably requested by the
underwriters in connection with such registration that are consistent with this
Section 2.9 or that are necessary to give further effect thereto.
 
2.10           Termination of Registration Rights.  The right of Laredo to
request registration or inclusion of Registrable Securities in any registration
pursuant to Section 2.1 shall terminate upon such time as SEC Rule 144 or
another similar exemption under the Securities Act is available for the sale
of all Registrable Securities without limitation during a three-month period
without registration.
 
3.           Transfer.
 
3.1           Transfer Restriction.
 
(a)           Except as otherwise provided in Section 3.2, Laredo shall not
sell, transfer, pledge, or otherwise dispose of (collectively, “Transfer”) any
Registrable Securities and any other Company Securities it acquires and
beneficially owns after the Effective Date, without the express prior written
consent of Alleghany, which Alleghany may withhold in its sole discretion.
 
(b)           The Company shall not: (i) permit any transfer on its books of any
Registrable Securities or other Company Securities which shall have been
Transferred in violation of any of the provisions set forth in this Agreement or
(ii) treat as the owner of such Registrable Securities or other Company
Securities, or accord the right to vote as an owner or pay dividends to any
transferee to whom such Registrable Securities or other Company Securities shall
have been Transferred in violation of any of the provisions set forth in this
Agreement.
 

 
la-1124519
 
11

--------------------------------------------------------------------------------

 
Confidential

 
3.2           Co-Sale Right.
 
(a)           In the event that Alleghany proposes to sell any of its shares of
Common Stock, it shall promptly give Laredo a written notice (the “Notice”) of
the price, terms and conditions of the proposed sale, including the identity of
the proposed purchaser of such Common Stock and a copy of any written proposal,
term sheet, letter of intent or other agreement relating to the proposed
sale.  Laredo shall have the right, exercisable within fifteen (15) days from
the date of the Notice, to sell to the proposed purchaser or purchasers, upon
the same terms and conditions offered to Alleghany, up to the Co-Sale Pro Rata
Share of the Common Stock proposed to be sold.  To the extent Laredo exercises
such co-sale right in accordance with the terms and conditions of this Section
3, the number of shares of Common Stock that Alleghany may sell pursuant to the
Notice shall be correspondingly reduced.
 
(b)           Any sale made pursuant to this Section 3 shall be consummated
within ninety (90) days of the end of the Notice Period and shall be conditioned
upon the agreement of the proposed purchaser or purchasers that such proposed
purchaser or purchasers will purchase from Laredo, its Co-Sale Pro Rata Share of
the Common Stock proposed to be sold.
 
(c)           Laredo shall effect its participation in the sale by delivering to
Alleghany for transfer to the prospective purchaser, no later than fifteen (15)
days after Laredo’s exercise of its rights under this Section 3, one or more
certificates, properly endorsed for transfer, which represent the number of
shares of Common Stock that Laredo elects to sell.  The stock certificate or
certificates that Laredo delivers to Alleghany shall be transferred to the
prospective purchaser in consummation of the sale of the Common Stock pursuant
to the terms and conditions specified in the Notice, and Alleghany shall
concurrently cause the prospective purchaser to remit to Laredo that portion of
the sale proceeds to which Laredo is entitled by reason of its participation in
such sale.  In the event that Laredo fails to deliver such certificate(s) to
Alleghany within fifteen (15) days of its exercise of its co-sale right under
this Section 3, Laredo shall be deemed to have forfeited its co-sale right with
respect to the proposed sale.
 
4.           Drag-Along Right.
 
4.1           Actions to be Taken.  In the event that Alleghany approves a Sale
of the Company in writing, specifying that this Section 4 shall apply to such
transaction, then Laredo and the Company hereby agree:
 
(a)           if such transaction requires stockholder approval, with respect to
all Company Securities that Laredo owns or over which Laredo otherwise exercises
voting power, to vote (in person, by proxy or by action by written consent, as
applicable) all such Company Securities in favor of, and adopt, such Sale of the
Company (together with any related amendment to the Restated Certificate
required in order to implement such Sale of the Company) and to vote in
opposition to any and all other proposals that could reasonable be expected to
delay or impair the ability of the Company to consummate such Sale of the
Company.
 

 
la-1124519
 
12

--------------------------------------------------------------------------------

 
Confidential

(b)           if such transaction is a Stock Sale, to sell the same proportion
of Company Securities beneficially held by Laredo as is being sold by Alleghany
to the Person to whom Alleghany proposes to sell its Company Securities and,
except as permitted in Section 4.2 below, on the same terms and conditions as
the Selling Investors.
 
(c)           to execute and deliver all related documentation and take such
other action in support of the Sale of the Company as shall reasonably be
requested by the Company or Alleghany in order to carry out the terms and
provision of this Section 4, including without limitation executing and
delivering instruments of conveyance and transfer, and any purchase agreement,
merger agreement, indemnity agreement, escrow agreement, consent, waiver,
governmental filing, share certificates duly endorsed for transfer (free and
clear of impermissible liens, claims and encumbrances) and any similar or
related documents;
 
(d)           not to deposit, and to cause its Affiliates not to deposit, except
as provided in this Agreement, any Company Securities owned by such party or
Affiliate in a voting trust or subject any such Company Securities to any
arrangement with respect to the voting of such Company Securities, unless
specifically requested to do so by the acquiror in connection with the Sale of
the Company;
 
(e)           to refrain from exercising any dissenters’’ rights or rights of
appraisal under applicable law at any time with respect to such Sale of the
Company;
 
(f)           in the event that Alleghany, in connection with such Sale of the
Company, appoints a stockholder representative (the “Stockholder
Representative”) with respect to matters affecting the stockholders of the
Company under the applicable definitive transaction agreements following
consummation of such Sale of the Company, (x) to consent to (i) the appointment
of such Stockholder Representative, (ii) the establishment of any applicable
escrow, expense or similar fund in connection with any indemnification or
similar obligations, and (iii) the payment of Laredo’s pro rata portion (from
the applicable escrow or expense fund or otherwise) of any and all reasonable
fees and expenses to such Stockholder Representative in connection with such
Stockholder Representative’s services and duties in connection with such Sale of
the Company and its related service as the representative of the stockholders of
the Company, and (y) not stockholders of the Company with respect to any action
or inaction taken or failed to be taken by the Stockholder Representative in
connection with its service as the Stockholder Representative, absent fraud or
willful misconduct;
 
4.2           Exceptions.  Notwithstanding the foregoing, neither Alleghany nor
Laredo will be required to comply with Section 4.1 above in connection with any
proposed Sale of the Company (the “Proposed Sale”) unless:
 
(a)           Upon consummation of the Proposed Sale, each holder of each class
or series of Company Securities will receive the same form and the same amount
per share of consideration for their shares of such class or series as is
received by other holders in respect of their shares of such same class or
series of Company Securities; and
 
(b)           Subject to clause (a) above, requiring the same form of
consideration to be available to the holders of any single class or series of
Company Securities, if any holders of any Company Securities are given an option
as to the form and amount of consideration to be received as a result of the
Proposed Sale, all holders of such Company Securities will be given the same
option; provided, however, that nothing in this Section 4.2(b) shall entitle any
holder to receive any form of consideration that such holder would be ineligible
to receive as a result of such holder’s failure to satisfy any condition,
requirement or limitation that is generally applicable to the Company’s
stockholders.
 

 
la-1124519
 
13

--------------------------------------------------------------------------------

 
Confidential

 
5.           Remedies.
 
5.1           Irrevocable Proxy and Power of Attorney.  Laredo hereby
constitutes and appoints as its proxy and hereby grants a power of attorney to
any Person designated by Alleghany with respect to votes regarding any Sale of
the Company pursuant to Section 4 hereof, and hereby authorizes such designee to
represent and to vote, if, and only if Laredo (i) fails to vote or (ii) attempts
to vote (whether by proxy, in person or by written consent), in a manner which
is inconsistent with the terms of this Agreement, all of its Company Securities
in favor of approval of any Sale of the Company pursuant to and in accordance
with the terms and provisions of Section 4 or to take any action necessary to
effect Section 4.  Each of the proxy and power of attorney granted pursuant to
the immediately preceding sentence is given in consideration of the agreements
and covenants of the Company and Alleghany in connection with the transactions
contemplated by this Agreement and, as such, each is coupled with an interest
and shall be irrevocable unless and until this Agreement terminates or expires
pursuant to Section 6 hereof.  Laredo hereto hereby revokes any and all previous
proxies or powers of attorney with respect to its Company Securities and shall
not hereafter, unless and until this Agreement terminates or expires pursuant to
Section 6 hereof, purport to grant any other proxy or power of attorney with
respect to its Company Securities, deposit any of its Company Securities into a
voting trust or enter into any agreement (other than this Agreement),
arrangement or understanding with any person, directly or indirectly, to vote,
grant any proxy or give instructions with respect to the voting of any of its
Company Securities, in each case, with respect to any of the matters set forth
herein.
 
5.2           Specific Enforcement.  Each party acknowledges and agrees that
each party hereto will be irreparably damaged in the event any of the provisions
of this Agreement are not performed by the parties in accordance with their
specific terms or are otherwise breached.  Accordingly, it is agreed that each
party shall be entitled to an injunction to prevent breaches of this Agreement,
and to specific enforcement of this Agreement and its terms and provisions in
any action instituted in any court of the United States or any state having
subject matter jurisdiction.
 
5.3           Remedies Cumulative.  All remedies, either under this Agreement or
by law or otherwise afforded to any party, shall be cumulative and not
alternative.
 
6.           Term and Termination.
 
6.1           Term and Termination.  This Agreement shall not become effective
unless and until the Royalty is converted into Common Stock in accordance with
Section 3.4 of the Laredo License (the date that such effectiveness commences,
the “Effective Date”), and shall continue in effect until and shall terminate
upon the earlier to occur of (a) the consummation of a Sale of the Company and
distribution of proceeds to or escrow for the benefit of the stockholders of the
Company, provided that the provisions of Section 4 hereof will continue after
the closing of any Sale of the Company to the extent necessary to enforce the
provisions of Section 4 with respect to such Sale of the Company; or (b)
termination of this Agreement by written consent of Alleghany and Laredo.


 
la-1124519
 
14

--------------------------------------------------------------------------------

 
Confidential
 
6.2           Termination of Transfer Restriction, Co-Sale Right and Drag-Along
Right.  The Transfer restriction pursuant to Section 3.1 with respect to
Registrable Securities and other Company Securities held by Laredo, Laredo’s
co-sale right pursuant to Section 3.2 and Alleghany’s drag-along right pursuant
to Section 4 shall each terminate upon the closing of the IPO.  For the
avoidance of doubt:
 
(a)           Laredo’s right to request registration or inclusion of Registrable
Securities in any registration pursuant to Section 2.1 shall continue after the
closing of the IPO and until such right terminates pursuant to Section 2.10; and
 
(b)           At any time following the 180th day after consummation of an IPO
or any longer period agreed to by Laredo pursuant to Section 2.9 of this
Agreement, Laredo shall have the right, exercisable in its sole and absolute
discretion, to distribute all or a portion of its shares of the common stock of
the Company to the shareholders of Laredo, at Laredo’s sole cost and expense,
without any need to obtain the consent of the Company or Alleghany.  In the
event of any such distribution by Laredo, the Company shall provide reasonable
support, at Laredo’s sole cost and expense, in order to facilitate such
distribution; provided, however, that the foregoing obligation of the Company to
provide reasonable support, at Laredo’s cost and expense, shall not include any
requirement on the part of the Company that it prepare and file a registration
statement under the Securities Act unless the Company is eligible to use Form
S-3 (or its successor form), and any such registration utilizing Form S-3 shall
be at Laredo’s sole costs and expense.  Such right of registration utilizing
Form S-3 for these purposes shall be in addition to the Laredo’s right to demand
a registration pursuant to Section 2.1(a) of this Agreement.
 
7.           Miscellaneous.
 
7.1           Changes in Stock.                                If, from time to
time during the term of this Agreement:  (a) there is a dividend of any
security, stock split or other change in the character or amount of any of the
outstanding Company Securities, or (b) there is any consolidation or merger
immediately following which the stockholders of the Company hold more than 50%
of the voting equity securities of the surviving corporation, then, in such
event, any and all new, substituted or additional securities or other property
to which Laredo is entitled by reason of its ownership of Company Securities
shall be immediately subject to the provisions of this Agreement and be included
in the meaning of the terms “Registrable Securities” and “Company Securities”
for all purposes of this Agreement with the same force and effect as the
Registrable Securities and Company Securities presently subject to this
Agreement.


 
la-1124519
 
15

--------------------------------------------------------------------------------

 
Confidential
 
7.2           Legends.                      All certificates of Laredo
representing (a) any Registrable Securities or other Company Securities, and (b)
any other securities issued in respect of the securities referenced in clauses
(a), upon any stock split, stock dividend, recapitalization, merger,
consolidation, or similar event, shall be stamped or otherwise imprinted with a
legend substantially in the following form:
 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.  SUCH SHARES MAY NOT BE
SOLD, PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID
EXEMPTION FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID
ACT.
 
THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.”
 
At any time at which any Registrable Securities or other Company Securities held
by Laredo are no longer subject to this Agreement, Laredo may surrender such
certificate to the Company for removal of such legend, and the Company shall
duly issue a new certificate in replacement thereof without such legend
 
7.3              Governing Law.  This Agreement shall be governed by, and
construed and interpreted, in accordance with the internal laws of the State of
New York without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of New York to the rights and duties of the parties.
 
7.4              Force Majeure.  No party shall be held responsible for any
delay or failure in performance under this Agreement to the extent caused by
strikes, embargoes, unexpected governmental and/or regulatory requirements
(including, without limitation, moratoriums), court, administrative or
governmental orders or decrees (including, without limitation, injunctions
and/or cease and desist orders), civil or military authorities, acts of God,
earthquake, or by the public enemy, or other causes reasonably beyond such
party’s control and without such party’s fault or negligence (“Force Majeure
Event(s)”).  The affected party shall notify each unaffected party as soon as
reasonably possible of the existence of such Force Majeure Event.  Any time
period for the performance by the affected party of any duties and obligations
under this Agreement, and any time period for the satisfaction or accomplishment
of any condition, event, milestone or deadline, shall be extended for a period
of time equal to the duration of the Force Majeure Event(s).  In addition, the
affected party shall be excused from the performance of its obligations
hereunder to the extent such performance is prevented or impeded by any such
Force Majeure Event(s) for the duration of such Force Majeure Event(s).
 
7.5              Assignment.  Notwithstanding anything to the contrary in this
Agreement, Laredo shall not, directly or indirectly, either voluntarily or
involuntarily, by merger, operation of law or otherwise, assign, or suffer or
permit an assignment of, its rights or obligations under or its interests in
this Agreement, without the express prior written consent of Alleghany, which
Alleghany may withhold in its sole and absolute discretion.  Any purported
assignment by Laredo without the express prior written consent of Alleghany
shall be null and void.  For the purposes of this Section 7.5, the terms
“assign” and “assignment” shall be deemed to include, without limitation, a
Change of Control or the voluntary or involuntary dissolution or liquidation of
Laredo.  Subject to the foregoing, this Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective successors and
permitted assigns.


 
la-1124519
 
16

--------------------------------------------------------------------------------

 
Confidential
 
7.6              Notices.  Any notice, report, communication or consent required
or permitted by this Agreement shall be in writing and shall be sent (a) by
prepaid registered or certified mail, return receipt requested, (b) by overnight
express delivery service by an internationally recognized courier, for next
business day delivery, or (c) via confirmed facsimile or telecopy, followed
within fourteen (14) days by a copy mailed in the preceding manner, addressed to
the other party at the address shown below or at such other address for which
such party gives notice hereunder.  Such notice will be deemed to have been
given when actually delivered or, if delivery is not accomplished by some fault
of the addressee, when tendered.
 
If to Laredo:
 
Laredo Oil, Inc.
111 Congress Avenue, Suite 400
Austin, Texas 78701
Facsimile:  817.753.2091
Attention:  Mark See, Chief Executive Officer


  With a copy to:


James L. Rice III, Esq.
 
Akin Gump Strauss Hauer & Feld LLP
 
1111 Louisiana Street, 44th Floor
 
Houston, Texas  77002-5200
 
Facsimile: 713.236.0822
 
If to the Company:
 
Stranded Oil Resources Corporation
c/o Alleghany Capital Corporation
7 Times Square Tower, 17th Floor
New York, NY  10036
Facsimile:  212.759.8149
Attention:  Mr. David Van Geyzel


  With a copy to:


Alleghany Corporation
7 Times Square Tower, 17th Floor
New York, NY  10036
Facsimile:  212.759.3295
Attention:  Christopher K. Dalrymple, Vice President and General Counsel
 


 
la-1124519
 
17

--------------------------------------------------------------------------------

 
Confidential

 
If to Alleghany:
 
Alleghany Capital Corporation
7 Times Square Tower, 17th Floor
New York, NY  10036
Facsimile:  212.759.8149
Attention:  Mr. David Van Geyzel


  With a copy to:


Alleghany Corporation
7 Times Square Tower, 17th Floor
New York, NY  10036
Facsimile:  212.759.3295
Attention:  Christopher K. Dalrymple, Vice President and General Counsel
 
7.7              Modification; Waiver.  This Agreement may not be altered,
amended or modified in any way except by a writing signed by the parties
hereto.  The failure of a party to enforce any rights or provisions of this
Agreement shall not be construed to be a waiver of such rights or provisions, or
a waiver by such party to thereafter enforce such rights or provision or any
other rights or provisions hereunder.  No waiver shall be effective unless made
in writing and signed by the waiving parties.
 
7.8              Construction.  The parties hereto have jointly participated in
the negotiations and drafting of this Agreement.  In the event any ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no rule of construction,
presumption or burden of proof shall arise favoring one party or another
concerning the interpretation of ambiguous provisions or otherwise by virtue of
one party’s presumed authorship of this Agreement or any provision hereof.
 
7.9              Severability. If any provision of this Agreement is found by a
court of competent jurisdiction to be void, invalid or unenforceable, the same
shall be reformed to comply with applicable law or stricken if not so
conformable, so as not to affect the validity or enforceability of this
Agreement; provided that if such reformation or striking would materially change
the economic benefit of this Agreement to the parties hereto, such provision
shall be modified in accordance with this Section 7.9 to obtain a legal, valid
and enforceable provision and provide an economic benefit to the parties hereto
that most nearly effects the parties’ intent in entering into this Agreement.
 
7.10              Entire Agreement.  The parties hereto acknowledge that this
Agreement, together with the exhibits attached hereto, sets forth the entire
agreement and understanding of the parties as to the subject matter hereof, and
supersedes all prior and contemporaneous discussions, agreements and writings in
respect hereto.
 
7.11              Headings.  The section and paragraph headings contained in
this Agreement are for the purposes of convenience only, and are not intended to
define or limit the contents of the sections or paragraphs to which such
headings apply.
 
7.12              Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument, binding on all parties hereto.
 


 
[Next Page Is Signature Page]
 

 
la-1124519
 
18

--------------------------------------------------------------------------------

 
Confidential

[Signature Page]
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized representatives as of date first above written.
 


 
LAREDO
LAREDO OIL, INC., a Delaware corporation
 
By:  ______________________
Name:  ___________________
Title:  ____________________
 
COMPANY
STRANDED OIL RESOURCES CORPORATION, a Delaware corporation
 
By:  ______________________
Name:  ___________________
Title:  ____________________
 



 
ALLEGHANY
 
ALLEGHANY CAPITAL CORPORATION, a Delaware Corporation
 


 
By:  _________________________
 
Name:  _______________________
 
Title:  _______________________
 
la-1124519
 
19 

--------------------------------------------------------------------------------